IN THE UNITED STA'I`ES DISTRICT COURT
FOR THE NORTHERN DIS'I`RICT OF TEXAS
DALLAS DIVISION

WILLIAM DOUGLAS HAMPTON,
#26034-44,
Petitioner,
Vs. No. 3:18-CV-1499-S
WARDEN UNDERWO()D,
Respondent.

\_/\_I\_’\_/\_/`_/

()RDER ACCEPTING FINDINGS ANI) RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing ali relevant matters of record in this case, including the Findings, Conolu-
sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in
accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conolusions
of the Magistrate Judge are correct and they are accepted as the li`indings and Conclusions of the
Court. F or the reasons stated in the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge, the motion (doc. 31) is DENIEI).

sIGNEI) this 5/-;»¢/13y of Aprsl, 2019.

§;/éi~\.\

UNITE]) STATES I)ISTRICT JUDGE

 

 

